DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, use of the language “box-like” is considered indefinite.  Note the addition of the word “like” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Also, it is not clear if the airtight container is intended to be positively recited as part of the claimed apparatus.  The preamble of the claim implies that the container is 
In claim 7, use of the language “box-like” is considered indefinite.  Note the addition of the word “like” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.
Note claims 2-6 and 8-10 are indefinite because they depend from indefinite claims 1 or 7 and fail to cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over VWR (VWR Laboratory Equipment) in view of Hui (US 2008/0199958).
With respect to claim 1, the reference of VWR discloses a culturing apparatus (page 31)(Fig. reproduced below) for culturing a culture medium with which an airtight container is filled, the culturing apparatus comprising: a container holding unit that holds a box-like storage container in which a plurality of the airtight containers are arranged; and a motion imparting unit that imparts, from the outside of the storage container, a physical motion to the storage container held in the container holding unit.

    PNG
    media_image1.png
    566
    902
    media_image1.png
    Greyscale
While the reference of VWR discloses the use of airtight containers, the reference is silent with respect to the material of the container and/or if the container is filed with culture medium.
The reference of Hui discloses that it is known in the art to employ “plastic single use” containers filled with culture medium (¶[0006]) which are positioned on shaker devices (Fig. 2).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ plastic or synthetic resin containers filled with culture medium in the system of the primary reference for the known and expected result of providing an art recognized device for shaking a culture container while providing a single use culture container.
With respect to claim 2, the reference of VWR discloses the use of a guide portion (See reproduced figure) for securing the storage container to the holding unit.
With respect to claim 7, use of the device as encompassed by the combination of the references discussed above with respect to claim 1 would include a method of culturing a culture .

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over VWR (VWR Laboratory Equipment) in view of Hui (US 2008/0199958) taken further in view of Yi (US 2004/0151064).
The combination of the references of VWR and Hui has been discussed above with respect to claims 1 and 7.
Claims 3 and 8 differ by reciting that the physical motion to the storage container is in a vertical and horizontal directions.
The reference of Yi discloses that it is known in the art to shake a culture device in three dimensions (vertical and horizontal) to provide a bigger contacting surface between  the culture media and air in the culture container (¶[0008]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the motion imparting unit of the primary reference to provide a three dimensional shaker motion for the known and expected result of improving the contacting surface between the culture medium and the air within the culture container.
With respect to claims 4 and 9, the reference of VWR discloses that the device can operate as rpms up to 1200 (page 31).
With respect to claims 5 and 10, the reference of VWR discloses that the device has a motion width or orbit of 3mm (page 31).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over VWR (VWR Laboratory Equipment) in view of Hui (US 2008/0199958) taken further in view of Bae (US 2006/0193198).
The combination of the references of VWR and Hui has been discussed above with respect to claim 1.
Claim 6 differs by reciting that the apparatus includes a plurality of container holding units provided in a vertical direction.
The reference of Bae discloses that it is known in the art to provide a shaking device with a single container holding unit (5) (Fig. 1) or a plurality of container holding units (5) (Fig. 13) provided in a vertical direction.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to modify the system of the primary reference to include a plurality of container holding units for the known and expected result of allowing additional containers to be shaken by the same motion imparting unit.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 8/16/2021, with respect to the rejection(s) of claim(s) 7 under 35 USC 102 and claims 1-6 and 8-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of VWR (VWR Laboratory Equipment) in view of Hui (US 2008/0199958).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB